Citation Nr: 0709058	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-08 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an effective date prior to December 8, 
2003, for the award of an increased disability rating of 50 
percent for PTSD.

3.  Entitlement to an increased disability rating for 
recurrent congestive prostatitis, currently evaluated as 20 
percent disabling.

4.  Entitlement to an effective date prior to December 8, 
2003, for the award of an increased disability rating of 20 
percent for recurrent congestive prostatitis.

5.  Entitlement to an increased disability rating for 
residuals of shrapnel wound to the back of the left thigh 
with retained foreign body, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an effective date prior to December 8, 
2003, for the award of an increased disability rating of 10 
percent for residuals of shrapnel wound to the back of the 
left thigh with retained foreign body.

7.  Entitlement to a compensable disability rating for 
duodenal ulcer.

8.  Entitlement to an increased disability rating for 
diabetes mellitus with erectile dysfunction, currently 
evaluated as 20 percent disabling.

9.  Entitlement to an initial compensable disability rating 
for peripheral neuropathy of the hands.

10.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, left lower extremity.

11.  Entitlement to an initial disability rating in excess of 
10 percent for peripheral neuropathy, right lower extremity.

12.  Entitlement to an effective date prior to April 26, 
2005, for the grant of service connection for peripheral 
neuropathy of the hands and bilateral lower extremities.

13.  Entitlement to a total disability rating based on 
individual unemployability.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in January 
2005 and in June 2005, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to total disability rating based on 
individual unemployability is addressed in the Remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
productive of no more than some occupational and social 
impairment with reduced reliability and productivity due to 
irritability, nightmares, sleep impairment, flashbacks, 
guilt, lack of concentration, temper problems, feeling of 
alienation, self-abasement, and mood swings.  

2.  On December 8, 2003, the RO received the veteran's formal 
claim seeking an increased rating for his service-connected 
PTSD.

3.  In January 2005, the RO granted an increased disability 
rating of 50 percent for the veteran's service-connected 
PTSD, effective from December 8, 2003.

4.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected PTSD within the year preceding 
the December 8, 2003 claim.

5.  The veteran's recurrent congestive prostatitis is 
manifested by slow stream, daytime voiding frequency of five 
or six times per day, and nocturia three times.  It does not 
require the wearing of absorbent material, and is not 
manifested by recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.

6.  On December 8, 2003, the RO received the veteran's formal 
claim seeking an increased rating for his service-connected 
recurrent congestive prostatitis.

7.  In January 2005, the RO granted an increased disability 
rating of 20 percent for the veteran's service-connected 
recurrent congestive prostatitis, effective from December 8, 
2003.

8.  A VA examination dated on February 5, 2003, found acute 
prostatitis which required treatment with Levaquin for a 
period of 45 days. 

9.  The veteran's residuals of shrapnel wound to the back of 
the left thigh with retained foreign body are currently 
manifested by subjective complaints of pain and weakness.  
Objective findings of this condition include normal strength, 
no muscle atrophy, and no objective clinical evidence of 
peripheral nerve involvement, or artery damage.  It is not a 
through and through wound, evidence of an entrance wound 
could not be detected, and x-ray examination has confirmed a 
small minute radiopaque retained metal fragment.  

10.  On December 8, 2003, the RO received the veteran's 
formal claim seeking an increased rating for his service-
connected residuals of shrapnel wound to the back of the left 
thigh with retained foreign body.

11.  In January 2005, the RO granted an increased disability 
rating of 10 percent for residuals of shrapnel wound to the 
back of the left thigh with retained foreign body, effective 
from December 8, 2003.

12.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected residuals of shrapnel wound to 
the back of the left thigh with retained foreign body at any 
point within the year preceding the December 8, 2003 claim.

13.  There is no evidence of any current duodenal ulcer 
disease.  

14.  The veteran's diabetes mellitus, type II, has required 
insulin and restricted diet, without any regulation of 
activities.

15.  The veteran's peripheral neuropathy of the hands are 
manifested by normal proprioception, vibration and 
monofilament testing, and does not rise to the level of mild, 
incomplete paralysis of the musculospiral nerve (radial 
nerve) or median nerve.  

16.  The veteran's peripheral neuropathy, left lower 
extremity, is manifested by normal proprioception and 
vibration testing; decreased monofilament testing in the 
plantar aspect of the feet and toes; muscular strength of 
5/5; and no swelling, erythema, or tenderness.  This 
condition results in no more than mild, incomplete paralysis 
of the sciatic nerve.  

17.  The veteran's peripheral neuropathy, right lower 
extremity, is manifested by normal proprioception and 
vibration testing; decreased monofilament testing in the 
plantar aspect of the feet and toes; muscular strength of 
5/5; and no swelling, erythema, or tenderness.  This 
condition results in no more than mild, incomplete paralysis 
of the sciatic nerve.  

18.  A VA examination dated on April 25, 2006 found 
peripheral neuropathy of the hands and feet related to the 
veteran's service-connected diabetes mellitus, Type II.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for an effective date prior to December 8, 
2003, for the grant of an increased disability rating of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).

3.  The criteria for a disability rating in excess of 20 
percent for recurrent congestive prostatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.115b, Diagnostic Codes 7512, 7527 (2006).

4.  The criteria for an effective date of February 5, 2003, 
for a 10 percent evaluation, but no more, for service-
connected recurrent congestive prostatitis have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.115b, 
Diagnostic Codes 7512, 7527 (2006).

5.  The criteria for a disability rating in excess of 10 
percent for residuals of shrapnel wound to the back of the 
left thigh with retained foreign body have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.73, 
4.118, Diagnostic Codes 5313, 7805 (2006).

6.  The criteria for an effective date prior to December 8, 
2003, for the grant of an increased disability rating of 10 
percent for residuals of shrapnel wound to the back of the 
left thigh with retained foreign body have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

7.  The criteria for a compensable evaluation for duodenal 
ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2006).

8.  The criteria for a disability rating in excess of 20 
percent for diabetes mellitus, Type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2006).

9.  The criteria for a compensable initial disability rating 
for peripheral neuropathy of the hands have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8614, 8615 (2006).

10.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy, left lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 
(2006).


11.  The criteria for an initial disability rating in excess 
of 10 percent for peripheral neuropathy, right lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 
(2006).

12.  The criteria for an effective date of April 25, 2006, 
but not earlier, for a grant of service connection for 
peripheral neuropathy of the hands and feet have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters, 
dated in December 2003, in January 2005 and in March 2006, as 
well as other letters, the statements of the case, and 
supplemental statements of the case, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim).  Thus, the Board finds that the content requirements 
of the notice VA is to provide have been met.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudications herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with multiple VA examinations during the course of this 
appeal.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

A.  PTSD

Historically, the veteran served on active duty in the Army 
from December 1968 to December 1970, including service in 
Vietnam from May 1969 to May 1970.  His report of separation, 
Form DD 214, revealed that he was awarded a Combat 
Infantrymen Badge and a Purple Heart.

In November 1984, the RO issued a rating decision which 
granted service connection at a 30 percent initial disability 
rating for PTSD, effective from June 1984.  The 30 percent 
disability rating remained in effect until the RO's decision 
in January 2005, which increased the disability rating for 
PTSD to 50 percent, effective from December 8, 2003.  The 
veteran subsequently filed a timely appeal of this decision 
seeking an increased disability rating, as well as an earlier 
effective date for the newly assigned rating.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent disabling when it 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  DSM-IV.  
A 51-60 GAF score indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id. 

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2006); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

A lay statement, dated in February 2004, was received from 
the veteran's daughter.  She noted that since the veteran's 
retirement, he had become very secluded.  She reported that 
he experienced nightmares, and was irritable and verbally 
abusive at times.  She also noted that the veteran had 
contracted a rare skin disease in July 2003, and that this 
condition has caused him to go deeper into his depression.  

In March 2004, a VA psychiatric examination noted the 
veteran's complaints of being irritable, depressed, tired, 
and with poor concentration.  He indicated that he had been 
attending fairly regular counseling sessions for the past 
year.  The report noted that the veteran had a skin condition 
and that he felt ashamed of his appearance and irritated when 
people ask about his illness.  As a consequence, he isolated 
himself and had little socialization outside his family.  The 
veteran reported that he had a close friend from work, who 
accompanied him to the appointment, and another friend from 
the service whom he saw occasionally.  The veteran was 
reasonably clean and reasonably neatly dressed for the 
examination.  Mental status examination revealed that he was 
alert, cooperative, and showed good eye contact.  He was 
fully oriented and his psychomotor activity was within normal 
limits.  His speech was clear, but he spoke softly and became 
tearful when mentioning Vietnam.  His affect was mood 
congruent, and he did not show signs of irritation.  His 
thought process was goal oriented, and he had no signs of 
delusional or paranoid beliefs.  He has had suicidal 
ideation, but no plans or attempts.  He reported difficulty 
sleeping due to awakening from pain or nightmares.  The 
report concluded with diagnoses of PTSD and depression, and 
listed a GAF score of 50.  The VA examiner further opined 
that the veteran met the criteria for major depression which 
appears to have developed in reaction to his skin condition.  
The VA examiner then commented that the PTSD symptoms would 
likely cause some moderately reduced reliability, moderately 
reduced productivity, and moderate interference in his 
ability to interact effectively and work efficiently.

A private psychiatric evaluation report, dated in January 
2004, was received from 
T. Millon, Ph.D.  The report noted that based upon his 
psychological testing, the veteran appeared to fit Axis I 
diagnoses of schizoaffective disorder, somatization disorder 
(prominent hypochondriacal features), and PTSD.  The report 
also noted Axis II diagnoses of schizoid personality 
disorder, avoidant personality disorder, and schizoptypal 
personality disorder with depressive personality traits.  

A private treatment summary letter, dated in July 2004, was 
received from J. Edwards, Ph.D., Psychologist.  The letter 
noted the veteran's current symptoms of flashbacks, insomnia, 
guilt, problems concentrating, temper problems, feelings of 
alienation, nightmares, self-abasement, and mood swings.  The 
report also noted that the veteran could be verbally and 
physically abusive, and reportedly had no stress tolerance.  
Dr. Edwards opined that the veteran's psychological problems 
were the result of his military service, and that he was 
currently unable to work, and his feelings of alienation and 
depression had worsened significantly.

In April 2005, a VA examination for PTSD was conducted.  The 
VA examiner noted that he had reviewed the veteran's claims 
folder.  During this examination, the veteran reported 
complaints of being frequently tired, depressed, and lacking 
in concentration.  He appeared sad and became tearful when 
talking about his son, his health problems, and Vietnam 
incidents.  The veteran reported having a couple of close 
friends and that he felt he loved his family.  The report 
noted that the veteran wore a slightly dirty camouflage 
jacket and hat, and was slightly odorous, but otherwise was 
casually and reasonably neatly dressed.  Mental status 
examination revealed the veteran to be alert, cooperative, 
and exhibiting good eye contact.  He was oriented to time, 
place, and person and his psychomotor activity was within 
normal limits.  His speech was clear and of regular rate, 
rhythm, and volume.  His affect was somewhat varied, and his 
mood was congruent.  His thought process was goal oriented 
and he had no signs of delusional or paranoid beliefs.  He 
also had no suicidal ideation.  The report concluded with 
diagnoses of PTSD and major depressive disorder, and listed a 
GAF score of 51.  The VA examiner noted that the veteran's 
PTSD symptoms would likely cause some moderately reduced 
reliability, moderately reduced productivity, and moderate 
interference with his ability to interact effectively and 
work efficiently.  

A statement from the veteran's former employer was received 
in February 2005.  The report noted that the veteran had been 
employed as a maintenance technician from December 1967 to 
October 1999, and that the veteran's employment ended due to 
voluntary retirement.  

In looking at the evidence as a whole, the Board finds that 
the veteran's PTSD does not warrant an increased rating under 
the current rating criteria.  The evidence does not show 
symptoms of obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective relationships, in order to warrant a 
70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Although the veteran's ability to establish and maintain 
effective or favorable relationships with people may be 
somewhat impaired, it does not exceed the impairment 
contemplated by the current disability rating.  The April 
2005 VA examination report noted that the veteran had two 
close friends and that he felt he loved his family.  The 
report of his March 2004 VA examination for PTSD noted that 
the veteran socialized with his family, and that he had a 
close friend from work, and another friend from the service.  
Moreover, a 50 percent rating contemplates the symptoms 
shown, to include "difficulty in establishing and 
maintaining effective work and social relationships."  

The Board also notes that the assigned 50 percent disability 
level specifically contemplates some occupational impairment 
with reduced reliability and productivity due to various 
symptoms.  In this regard, the record reflects that the 
veteran retired voluntarily from the position that he had 
held for thirty years, and that it did not appear that he was 
actively seeking employment.  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information was considered.  The VA 
examinations for PTSD, performed in March 2004 and in April 
2005, noted GAF scores of 50 and 51.  Nevertheless, the 
actual symptoms described in all of these reports fail to 
establish entitlement to a higher disability rating in this 
matter.  

In this case, the evidence demonstrates that the veteran's 
PTSD disability picture does not meet the criteria for a 
rating in excess of 50 percent.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is inapplicable, and the claim for a rating higher than 50 
percent for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 i.  Effective Date Prior to December 8, 2003
for the Award of 50 Percent Disability Rating
for Service-Connected PTSD

The veteran is seeking entitlement to an earlier effective 
date, prior to December 8, 2003, for the award of a 50 
percent disability rating for his service-connected PTSD.  

On December 8, 2003, the RO received the veteran's formal 
claim seeking a higher disability rating in excess of 30 
percent for his service-connected PTSD.  In January 2005, the 
RO granted an increased disability rating of 50 percent for 
PTSD, effective from December 8, 2003.

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2).  The corresponding VA 
regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later.  A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o)(1)(2).  The Court has held that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a 
claim for an increased disability rating; otherwise the 
general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible 
dates may be assigned depending on the facts of the case: (1) 
if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred - date 
entitlement arose; (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is 
shown to have occurred - factually ascertainable; or (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received - date of claim.  
Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine: (1) when a claim for an increased 
rating was received and, if possible, (2) when the increase 
in disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2006).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability occurred in the veteran's service-connected PTSD 
at any point within the year preceding the filing of the 
December 8, 2003 claim.  Specifically, the medical evidence 
of record during this time frame is essentially silent as to 
any complaints of or treatment for the veteran's service-
connected PTSD.  Accordingly, as the effective date assigned 
is the date the claim was received, December 8, 2003, the 
claim for an effective date prior to that date must be 
denied.   

B.  Congestive Recurrent Prostatitis

Service connection was granted for the veteran's recurrent 
congestive prostatitis by a rating decision dated in November 
1984, and a noncompensable disability evaluation was assigned 
thereto under the provisions of Diagnostic Codes 7512 and 
7527.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7512, 7527.  
In January 2005, the RO issued a rating decision which 
increased this evaluation to 20 percent disabling, effective 
December 8, 2003.  The veteran asserts that his service-
connected recurrent congestive prostatitis is more severe 
than the 20 percent evaluation currently assigned.  

A VA treatment report, dated in June 2002, noted the 
veteran's complaints of suprapubic pain intermittently at 
night.  The report noted that the veteran voids five times a 
day and has nocturia three times.  Physical examination 
revealed normal male genitalia.  The report concluded with an 
assessment of possible outflow obstruction/prostatitis and 
non-insulin dependent diabetes mellitus.  

A VA treatment report, dated in February 2003, noted the 
veteran's complaints of suprapubic discomfort for the past 
several months, with occasional dysuria and no hematuria.  
The report noted that a 16F catheter passed easily into the 
bladder.  Physical examination revealed that the prostate was 
2+, without nodules, and was tender to palpation.  The report 
concluded with an impression of acute prostatitis, and he was 
prescribed Levaquin for a period of forty-five days.

In March 2004, a VA urology examination noted the veteran's 
history of prostatitis, and his complaints of suprapubic 
pain, slow stream, and sensation of incomplete emptying of 
the bladder.  He also reported having to void ten times 
during the day, and nocturia on an hourly basis.  He denied 
any dysuria.  He was negative for renal colic or bladder 
stones, acute nephritis or hospitalizations for urinary tract 
disease.  Physical examination revealed signs of benign 
prostatic hypertrophy.  He reported a moderate amount of 
distress, suprapubic pain, urinary frequency, urgency, and 
very slow stream, for which he was not on any medical 
treatment.  The examiner also noted that this represented an 
increase in symptomatology for the veteran.  The report 
concluded with a diagnosis of chronic prostatitis, currently 
without treatment, but very bothersome urinary symptoms.

At an April 2005VA urology examination, the veteran reported 
symptoms of lethargy and weakness.  Urinary symptoms included 
daytime frequency of five to six times a day, and nocturia 
three times.  The veteran reported dribbling and low stream.  
He denied any dysuria or hematuria.  He did not require the 
use of pads, but did have incontinence at times.  The report 
noted that the veteran had not required any recent 
catheterization, dilation, or drainage procedures.  Physical 
examination revealed a normal male phallus, both testes 
descended, and no masses.  Diagnostic clinical tests were 
conducted, and reviewed.  The examination report concluded 
with an impression of chronic prostatitis and benign 
prostatic hypertrophy (BPH) symptoms.  The veteran had not 
required treatment within the last several months, and was 
not on any medication for his BPH symptoms, nor for his 
prostatitis.  The VA examiner noted that the veteran's 
symptoms were relatively stable from his last examination.  

Diagnostic Code 7527 specifically provides that prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals are rated according to the symptoms of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  

Diagnostic Code 7512 provides that chronic cystitis, 
including interstitial and all etiologies, infections, and 
non-infections are rated as a voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7512.  

The Board finds that the veteran's voiding dysfunction is the 
most predominant 


symptom, but shall consider whether a higher rating is 
available as a voiding dysfunction or urinary tract 
infection.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  Under the subcategory of urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
20 percent evaluation when the disability requires the 
wearing of absorbent material which must be changed less than 
2 times per day.  The next highest rating, a 40 percent 
disability rating is warranted when the disability requires 
the wearing of absorbent material which must be changed 2 to 
4 times per day.  38 C.F.R. § 4.115a (2006).

In considering urinary frequency, a 20 percent rating is 
warranted when there is daytime voiding interval between one 
and two hours, or; awakening to void three to four time per 
night.  The next highest rating, a 40 percent rating, is 
warranted when there is daytime voiding interval of less than 
one hour, or awakening to void five or more times per night.  
Id.

Obstructed voiding warrants a 30 percent disability rating 
when there is urinary retention requiring intermittent or 
continuous catherization.  Id.

Urinary tract infection warrants a 10 percent evaluation when 
the condition requires long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management.  38 C.F.R. § 4.115a (2006).  The maximum 30 
percent evaluation is warranted when there is recurrent 
symptomatic infection, requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  Id.  Although it 
is not the case here, if poor renal function is present, the 
symptoms must be rated under renal dysfunction.  Id.

After reviewing the evidence of record, the Board finds that 
a disability rating in excess of 20 percent is not warranted 
for his service-connected recurrent congestive prostatitis.  
The veteran's prostatitis is not shown to require the wearing 
of absorbent materials.  The daytime voiding interval is not 
less than once per hour, and he is not shown to awaken to 
void five or more times per night.  In addition, there is no 
evidence of urinary retention requiring intermittent or 
continuous catheterization.  Finally, there is no evidence 
documenting a urinary tract infection in recent years, 
although the veteran was treated with Levaquin for a period 
of forty-five days in February 2003.

Because the evidence does not satisfy the criteria for the 
next highest evaluation for the veteran's service-connected 
recurrent congestive prostatitis, the preponderance of the 
evidence is against the veteran's claim.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria).  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

i.  Effective Date Prior to December 8, 2003
for the Award of 20 Percent Disability Rating
for Service-Connected Recurrent Congestive Prostatitis

As noted above, the effective date of a grant of an increased 
evaluation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  Nevertheless, 
the effective date of an award of increased compensation can 
be the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 
Vet. App. 511(1997); see also Swanson v. West, 12 Vet. App. 
442 (1999) (finding that VA must consider all the evidence of 
record, including that which predated a decision on the same 
matter, to determine when an ascertainable increase occurred 
in the rated disability).  If an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received - date of claim.  Harper, 10 Vet. App. at 
126.  The award of an increased rating is effective either on 
the date of receipt of the claim or on some date in the 
preceding year if it was ascertainable that the disorder had 
increased in severity during that time.  See also VAOGCPREC 
12-98, 63 Fed. Reg. 56704 (1998).  

In this case, the veteran filed his formal claim seeking an 
increased disability rating for his recurrent congestive 
prostatitis on December 8, 2003.  

The Board has reviewed the evidence of record for any 
clinical or testimonial evidence showing the state of the 
veteran's disability due to his service-connected recurrent 
congestive prostatitis for the one-year period from December 
8, 2002 to December 8, 2003.  A VA treatment report, dated in 
February 5, 2003, found acute prostatitis, and noted that the 
veteran was prescribed Levaquin for a period of 45 days.  

Therefore, resolving all doubt in the veteran's favor, the 
Board concludes that it was factually ascertainable that the 
veteran's recurrent congestive prostatitis was productive of 
disabling symptomatology that satisfied the criteria for a 10 
percent evaluation, but no more, as of February 5, 2003, 
under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 
7527.  Urinary tract infection warrants a 10 percent 
evaluation when the condition requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.  38 C.F.R. § 4.115a.  In 
this case, a VA treatment report, dated in February 5, 2003, 
found acute prostatitis, and noted that the veteran was 
prescribed Levaquin for a period of 45 days.  However, the 
symptomatology of voiding dysfunction or urinary tract 
infection shown from December 2002 to December 2003 does not 
meet the criteria for a rating in excess of 10 percent.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).  

C.  Residuals of Shrapnel Wound to the 
Back of the Left Thigh with Retained Foreign Body

In November 1984, the RO issued a rating decision which 
granted service connection at a noncompensable disability 
rating for residuals of a shrapnel wound to the back of the 
left thigh with retained foreign body.

On December 8, 2003, the veteran filed his present claim 
seeking an increased disability rating for this condition.  
In January 2005, the RO issued a rating decision which 
granted an increased disability rating of 10 percent, 
effective from December 8, 2003, for the veteran's service-
connected shell fragment wound to the back of the left thigh 
with retained foreign body.  

Evaluating residuals of a gunshot wound entails reviewing the 
initial injury.  In this case, the veteran's available 
service medical records are silent as to any treatment for a 
shell fragment wound.  However, the veteran's report of 
separation revealed that he served in Vietnam from May 1969 
to May 1970, and that he was awarded a Combat Infantryman 
Badge and a Purple Heart.

A VA general physical examination was conducted in September 
1984.  X-ray examination of the left thigh revealed a small 
minute radiopaque foreign object within the superficial soft 
tissues of the mid posterior aspect of the left thigh.  
Physical examination revealed that the veteran's left thigh 
had done "okay" since his inservice injury, without 
swelling or pain noted.  Full range of motion was noted in 
the veteran's left knee, and there were no signs of atrophy.  
The examiner diagnosed shell fragment wound to the left 
thigh, with retained foreign body.

In March 2004, a VA general physical examination noted the 
veteran's complaints of achiness in the back of his left 
thigh.  

In April 2005, a VA examination for muscle wounds noted the 
veteran's history of a shell fragment wound, posterior left 
thigh.  The report noted that the veteran had the wound 
packed open, and a week later went back to duty.  The veteran 
reported that he had "done pretty well" over the years, but 
occasionally gets some aching and pain his left thigh.  He 
claimed that repetitive use and weather changes cause more 
aching and soreness in the thigh.  There had been no 
recurrence of any wound or drainage.  Physical examination 
revealed no evidence of any bone, muscle, nerve, or artery 
damage.  The veteran did not need a cane or brace to 
ambulate.  He exhibited a normal station and gait, and could 
rise from his toes and heels.  The examiner could not find a 
wound posteriorly over the thigh.  However, there was a 
little bit of posterior thigh tenderness to examination.  
There was no evidence of muscle damage, muscle hernia, 
tendon, artery, nerve damage, or bone damage.  Full range of 
motion in the left knee and left hip was shown.  He also 
exhibited excellent strength to flexion and extension of his 
knee.  There was no evidence of muscle hernia or weakness, 
and no change in the ache, pain level, strength or tenderness 
was indicated on repetitive use.  The diagnosis of residual 
of shell fragment wound was given.  

The veteran's residuals of shell fragment wound to posterior 
thigh are rated as 10 percent disabling pursuant to the 
provisions of Diagnostic Codes 7805 and 5313.  See 38 C.F.R. 
§§ 4.73, 4.118.

Pursuant to Diagnostic Code 7805, scars are to be rated based 
upon their limitation of function of the effected part.  In 
this case, the veteran reportedly has an excellent full range 
of motion in his left knee and left hip.  Thus, a higher 
disability rating is not warranted under this provision.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  In addition, the 
most recent VA examination, performed in April 2005, noted 
that a wound to the posterior left thigh could not be found.  
This would prevent a higher disability rating in excess of 10 
percent under the remaining diagnostic codes relating to 
scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7804 
(2006).

Diagnostic Code 5313 provides for the evaluation of 
impairment of muscles associated with Muscle Group XIII, a 
posterior thigh group that includes the hamstring complex of 
2 joint muscles - (1) biceps femoris; (2) semimembranosus; 
and (3) semitendinosus.  The function of this Group is (1) 
extension of the hip and flexion of the knee; (2) outward and 
inward rotation of the flexed knee; and (3) acting with 
rectus femoris and yartorius synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  Id.  

Under Diagnostic Code 5313, a moderate disability warrants a 
10 percent rating.  A 30 percent rating is applicable for a 
moderately severe disability.  A 40 percent rating is for 
consideration where there is evidence of a severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5313 (2006).  

Under 38 C.F.R. § 4.56(d)(3), a moderately severe disability 
of muscles is described as: (i) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side; tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56 (2006).

In this case, the veteran's inservice injury is not the 
result of a through and through wound.  Moreover, there is no 
indication that he received prolonged treatment for this 
injury during his service.  Following his discharge from the 
military, there is essentially no evidence of any ongoing 
problems relating to this injury.

Currently, there is no evidence of a scar on the veteran's 
posterior thigh.  In addition, there is no evidence of muscle 
damage.  Nor is there evidence of tendon, artery, nerve, or 
bone damage.  Finally, there is no evidence of muscle hernia 
or weakness, including on repetitive use.

The evidence of record does not support a finding that the 
veteran's residuals of shell fragment wound to the back of 
the left thigh results in a moderately severe disability 
under Diagnostic Code 5313.  The evidence simply does not 
support a finding that the muscle injury is anything more 
than moderate, and accordingly, a rating in excess of 10 
percent is not warranted.  

The Board has also considered the veteran for separate 
disability ratings for his shell fragment wound scar.  See 
generally Jones v. Principi, 18 Vet. App. 248 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
However, physical examination failed to reveal any current 
evidence of the scars existence.  In the absence of such 
symptomatology, the assignment of a separate evaluation under 
the respective diagnostic codes is not in order.  See 38 
C.F.R. § 4.118.


 i. Effective Date Prior to December 8, 2003
for the Award of 10 Percent Disability Rating for Service-
Connected 
Residuals of Shrapnel Wound to the Back of the Left Thigh

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability occurred in the veteran's service-connected 
residuals of shrapnel wound to the back of the left thigh 
within the year preceding the filing of the December 8, 2003 
claim.  Specifically, the medical evidence of record during 
the year prior to the time the veteran filed his claim is 
essentially silent as to any complaints of or treatment for 
the veteran's service-connected injury to the left thigh.  
Accordingly, as the effective date assigned is the date the 
claim was received, December 8, 2003, the claim for an 
effective date prior to that date must be denied.   

D.  Duodenal Ulcer

Service connection was granted at a noncompensable disability 
evaluation for duodenal ulcer, effective from June 1984.  In 
December 2003, the veteran filed a claim seeking a 
compensable disability rating for this condition.

To assign a compensable evaluation for the veteran's service-
connected duodenal ulcer under Diagnostic Code 7305, the 
evidence must show a mild ulcer characterized by recurring 
symptoms once or twice yearly.  38 C.F.R. § 4.114.

In March 2004, a VA examination noted that the veteran was 
taking Prilosec on a daily basis for his duodenal ulcer, from 
which he had no side effects.  He reported no history of 
weight loss, weight gain or anemia, and denied any vomiting, 
pain, hematemesis, or melena.  There were no circulatory 
disturbances after meals.  The veteran reported occasional 
constipation.  Physical examination revealed the abdomen was 
soft, with bowel sounds.  No organomegaly and no tenderness 
were elicited.  No masses were palpated, and it was noted 
that a recent rectal examination and barium enema were both 
negative.  An upper GI series was obtained and revealed the 
duodenal bulb to be symmetric and well-centered, with no 
evidence of mass lesion or ulceration.  The duodenal sweep 
appeared unremarkable.  The impression was of a small hiatal 
hernia and no evidence of gross ulceration or mass lesion.

At an April 2005 VA examination, the veteran reported a 
burning sensation with eating.  The veteran indicated that he 
was still taking Prilosec, but that he felt it was not 
working as well as he still had reflux.  He denied any 
vomiting, hematemis, or melena.  He reported no diarrhea or 
constipation.  He reported no periods of colic, but he had 
distention for three to four years, and abdominal discomfort 
with any constriction of clothing.  Physical examination 
revealed the abdomen to be soft and nontender.  There was no 
guarding or rebound tenderness, and no masses found.  Bowel 
sounds were present, and stool guiac was negative.  The 
report noted that the veteran has gained weight in the last 
five years.  There were no signs of anemia, no pale mucus 
membranes, and no pain or tenderness found on examination.  
The report concluded with diagnoses of gastroesophageal 
reflux disease (GERD); diabetes mellitus, Type II; 
hypertension; and peripheral neuropathy.

An upper GI series performed in May 2005 revealed the 
duodenal bulb to be symmetric and well-centered with no 
evidence of mass lesion or ulceration.  The diagnosis was a 
small hiatal hernia, with no evidence of gross ulceration or 
mass lesion.  After reviewing these findings, the VA examiner 
stated that there was no evidence of duodenal ulcer disease, 
healed or current.  The veteran had a small hiatal hernia, 
with no reflux, but with indigestion.  There was no evidence 
of any activity of his duodenal ulcer.
 
After reviewing the evidence of record, the Board finds that 
a compensable disability rating is not warranted for the 
veteran's service-connected duodenal ulcer.  The two most 
recent VA examinations conducted in March 2004 and April 
2005, which included upper GI examinations, failed to reveal 
any current evidence of duodenal ulcer disease.  As such, 
there are no disability findings reflecting mild or recurring 
symptoms necessary for a compensable rating.  

The veteran has been diagnosed with a small hiatal hernia, 
which is symptomatic.  Nevertheless, service connection is 
not in effect for this disorder.   


Because the evidence does not satisfy the criteria for the 
next highest evaluation for the veteran's service-connected 
duodenal ulcer, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

E.  Diabetes Mellitus

A treatment summary letter, dated in January 2003, was 
received from B. Lazaro, Jr., M.D.  Dr. Lazaro noted that he 
began treating the veteran in June 1999, and that diabetes 
mellitus was diagnosed in June 2001.  The report noted that 
the veteran used oral hypoglycemics with no insulin use, and 
that he was on a 1,800 calorie diet.  His nutrition was fair 
to good; he had no skin complications, and denied any urinary 
complications.  The report noted that the veteran had 
erectile dysfunction, secondary to his diabetes mellitus.  

At a March 2004 VA examination, the veteran reported that he 
was diagnosed with diabetes mellitus in 2000.  He denied any 
current polyuria, polydipsia, or weight loss.  He indicated 
that his weight had been stable for the past five years.  The 
veteran gave no history of ketoacidosis or hypoglycemic 
reactions that required hospitalization.  He claimed to be on 
a low carbohydrate diet, and indicated that he had no 
restrictions on his activities secondary to his diabetes 
mellitus.  Physical examination revealed that the veteran 
weighed 190 pounds, and was 5 foot 11 inches tall.  
Peripheral arterial pulsations were intact, bilaterally.  
Deep tendon reflexes were 2 out of 2 for the upper and lower 
extremities.  There was normal sensation to pinprick, light 
touch and vibratory senses of the plantar surfaces of both 
feet and of all digits.  The veteran reported no history of 
bladder or bowel function impairment.  The diagnosis was 
diabetes mellitus, Type II, well-controlled.  

An optometry consultation report, dated in May 2004, noted 
that the veteran's laboratory findings were reviewed.  The 
report concluded with an assessment of diabetes mellitus, 
good control, without diabetic retinopathy.  

A VA urology examination was conducted in March 2004.  The 
report noted the veteran's history of erectile dysfunction 
since 1999, when he was being treated for depression.  
Physical examination revealed a normal phallus, small urinary 
meatus, and bilateral descended testes of normal size and 
consistency.  

An April 25, 2005, VA examination noted that the veteran was 
currently taking Glyberide/Metformin.  The report noted that 
the veteran has infrequent episodes of ketoacidosis and 
hypoglycemia, neither requiring hospitalizations.  The 
veteran reported being on a restricted diet, and had gained 
32 pounds in the past five years.  His weight was listed as 
212 pounds.  He reported no restrictions on his activities.  
The report noted the veteran's complaints of tingling in his 
hands and his fingers, which was not constant.  He also 
reported constant tingling and burning or numbness in his 
feet.  Physical examination revealed the veteran's hands to 
be intact, bilaterally to proprioception, vibration and 
monofilament testing.  His feet were intact, bilaterally, to 
proprioception and vibration.  Sensation to monofilament 
testing decreased in plantar aspect of both feet and toes in 
lateral aspect.  Muscular strength was 5/5 in the upper and 
lower extremities, except for 4/5 right hand grip.  He had no 
swelling, erythema or tenderness of the finger joints.  The 
report concluded with diagnoses of diabetes mellitus, Type 
II; hypertension, poorly controlled; peripheral neuropathy; 
GERD; and pityriasis rubra pilaris.  The VA examiner also 
opined that the veteran's peripheral neuropathy was more 
likely than not caused by the uncontrolled diabetes mellitus, 
Type II.  

i.  Increased Disability Rating for
Diabetes Mellitus, Type II, with Erectile Dysfunction

In March 2003, a rating decision granted service connection 
for diabetes mellitus, Type II, and for erectile dysfunction, 
and assigned thereto a combined disability rating of 20 
percent, effective from May 2002, under the provisions of 
38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A note to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be evaluated separately unless they are 
part of the criteria used to support a total evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

During the course of this appeal, service connection was 
granted for the following conditions found to be 
complications associated with his diabetes mellitus, Type II: 
peripheral neuropathy of the left lower extremity; peripheral 
neuropathy of the right lower extremity; and peripheral 
neuropathy of the hands.  The disability ratings assigned to 
these conditions are addressed separately below. 

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  In 
order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  A review of the 
veteran's treatment records, and VA examination reports, show 
that this condition is being treated with Glyberide/metformin 
and a restricted diet.  However, the medical evidence of 
record does not show that the veteran has been instructed by 
a physician to regulate or restrict his physical activities 
due to problems controlling his blood sugar.  Thus, the 
criteria for a 40 percent rating are not met.  

Although the veteran's overall physical condition may prevent 
him from doing certain activities, the record does not show 
any physician imposed restrictions on the veteran's 
activities specifically due to his diabetes mellitus.    

A separate rating cannot be assigned to the veteran's 
erectile dysfunction as physical examination does not show 
any deformity of the penis.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Special monthly compensation has been 
granted based on loss of use of creative organ, effective 
from May 2002, in the RO's March 2003 decision.

As the preponderance of the evidence is against the claim for 
a higher rating for diabetes mellitus, Type II, the benefit 
of the doubt rule is not applicable, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); See also Massey, 7 Vet. App. at 208.

ii. Initial Disability Rating for
Peripheral Neuropathy of the Hands

A rating decision in June 2005, granted service connection 
for peripheral neuropathy of the hands, and rated this 
condition as noncompensable under 38 C.F.R. § 4.119, 
Diagnostic Code 7913, as a complication of the veteran's 
diabetes mellitus, Type II.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note 1.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8614, used in 
rating neuritis of the musculospiral nerve (radial nerve), a 
20 percent disability rating is warranted when there is 
evidence of mild incomplete paralysis.

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8615, used in 
rating neuritis of the median nerve, a 10 percent disability 
rating is warranted when there is evidence of mild incomplete 
paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

After reviewing the veteran's claims folder, the Board finds 
that a compensable, and hence separate, disability rating for 
the veteran's peripheral neuropathy of the hands is not 
warranted.  The evidence of record does not show that the 
veteran's peripheral neuropathy of the hands results in mild 
incomplete paralysis of the hands.  On examination, 
proprioception, vibration and monofilament testing were all 
normal.  Thus, the veteran's peripheral neuropathy of the 
hands is not shown to warrant a separate compensable rating.  
As such, this condition is considered part of the diabetic 
process under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

iii. Initial Disability Rating for 
Peripheral Neuropathy of the Right and Left Lower Extremities

A rating decision in June 2005, granted service connection 
for peripheral neuropathy the right and left lower 
extremities, as a complication of the veteran's service-
connected diabetes mellitus, type II.  A separate 10 percent 
disability rating was assigned to each lower extremity 
pursuant to 39 C.F.R. § 4.124a, Diagnostic Code 8620.

Diagnostic Code 8620, used in rating neuritis, provides that 
when there is evidence of mild incomplete paralysis, a 10 
percent evaluation is warranted; a 20 percent evaluation is 
warranted for moderate incomplete paralysis; a 40 percent 
evaluation is warranted for moderately severe incomplete 
paralysis; a 60 percent evaluation is warranted for severe 
incomplete paralysis with marked muscular atrophy; and an 80 
percent evaluation is warranted for complete paralysis when 
the foot dangles and drops, has no active movement possible 
of muscles below the knee, and with flexion of knee weakened 
or lost.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8620.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

After reviewing the veteran's claims file, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has moderate incomplete paralysis of the 
right or left lower extremity.  Such a level of disability is 
simply not shown by the medical evidence of record.

Despite the veteran's complaints of tingling, burning and 
numbness in his feet, his most recent VA examination findings 
noted that his feet were intact, bilaterally, to 
proprioception and vibration testing.  Moreover, muscular 
strength was noted to be 5/5 in the lower extremities, with 
no swelling, erythema, or tenderness.

In reaching this decision, the Board has no reason to doubt 
that the veteran's statements that his service-connected 
peripheral neuropathy of the lower extremities limits his 
efficiency in certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture of this condition and is not reflective of any factor 
that takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's peripheral neuropathy of the bilateral 
lower extremities, does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2006).

The presently assigned 10 percent evaluation assigned 
separately to the veteran's service-connected peripheral 
neuropathy of the right and left lower extremities depicts 
the severity of these conditions for the entirety of the 
rating period on appeal, and there is no basis for higher 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the preponderance of the evidence is against the 
claim for a higher rating, the benefit of the doubt rule is 
not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

iv. Effective Date Prior to April 26, 2005,
for the Service Connection for
Peripheral Neuropathy of the Hands and Feet

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  The effective date of the grant of 
benefits based on a reopened claim shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).


In this case, service connection for peripheral neuropathy of 
the hands and feet was granted, effective from April 26, 
2005.  In reaching this decision, the RO considered the 
veteran's VA examination for diabetes mellitus, performed in 
April 2005, as an informal claim for entitlement to service 
connection for these conditions.

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2006).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155(a) (2006).  

After reviewing the evidence of record, the Board finds that 
an effective date of April 25, 2005, is warranted for the 
grant of service connection for peripheral neuropathy of the 
hands in feet.  In reaching this decision, the Board notes 
that the actual date of the VA examination for diabetes 
mellitus, performed in April 2005, was April 25, 2005.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An effective date prior to April 25, 2005, is not warranted 
as there is no evidence of a prior claim having been filed 
for these condition, and the prior medical evidence of record 
fails to document the existence of these complications 
arising secondary to the veteran's service-connected diabetes 
mellitus, Type II.  Thus, there is no basis to assign an 
earlier effective date in this matter.


ORDER

An increased rating for PTSD is denied.

An effective date prior to December 8, 2003, for the grant of 
an increased disability rating of 50 percent for PTSD is 
denied.  

An increased disability rating for recurrent congestive 
prostatitis is denied.

An effective date prior December 8, 2003 for an increased 
rating of 10 percent, but no more, is granted from February 
5, 2003 to December 7, 2003, for service-connected recurrent 
congestive prostatitis, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased disability rating for residuals of shrapnel 
wound of the back of the left thigh, with retained foreign 
body is denied.

An effective date prior to December 8, 2003, for the award of 
an increased disability rating of 10 percent for residuals of 
shrapnel wound of the back of the left thigh with retained 
foreign body is denied.

A compensable disability rating for duodenal ulcer is denied.

An increased disability rating for diabetes mellitus with 
erectile dysfunction is denied.

An initial compensable disability rating for peripheral 
neuropathy of the hands is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy, left lower extremity, is denied.

An initial disability rating in excess of 10 percent for 
peripheral neuropathy, right lower extremity, is denied.

An effective date of April 25, 2005, but no earlier, for the 
award of service connection for peripheral neuropathy of the 
hands and feet is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)


REMAND

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU).

On June 2, 2005, the RO issued a statement of the case 
addressing the veteran's claim of entitlement to a TDIU 
rating.  

On June 29, 2005, a rating decision granted service 
connection for peripheral neuropathy of the left lower 
extremity, and assigned thereto a 10 percent disability 
rating; granted service connection for peripheral neuropathy 
of the right lower extremity, and assigned thereto a 10 
percent disability rating; and granted service connection for 
peripheral neuropathy of the hands, which was rated as 
noncompensably disabling.

Under the circumstances herein, the Board finds that the RO 
was required to issue a supplemental statement of the case as 
the granting of service connection for additional conditions 
constitutes a material change in the facts relating to the 
issue of entitlement to a TDIU rating.  See 38 C.F.R. § 19.31 
(2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran to 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected conditions since May 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder.  

2.  Then, and after assuring that there 
has been compliance with the notice and 
duty to assist provisions of the law, the 
RO must review the veteran's claim for a 
TDIU rating, taking into account all the 
evidence.  If the claim remains denied, 
the veteran must be issued a supplemental 
statement of the case, and given an 
opportunity to respond, before the case 
is returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


